 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KEVIN DUANE GALIK,                               No. 2:18-cv-2842-EFB P
12                        Plaintiff,
13           v.                                        ORDER
14    RICHARD CRAIG WEISS, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. He requests an extension of time to file his amended complaint pursuant to the

19   court’s May 22, 2019 order.

20          Plaintiff’s request (ECF No. 10) is granted and plaintiff has 45 days from the date this

21   order is served to file his amended complaint.

22          So ordered.

23   Dated: June 26, 2019.

24

25

26

27

28
